Citation Nr: 1021867	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for scar, residual of 
shell fragment wound to neck.

2.  Entitlement to service connection for neck pain with mild 
degenerative changes and bilateral foraminal stenosis, C4-C5, 
residual of shell fragment wound to neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case seeks service connection for scar, 
residual of shell fragment wound to the neck, and neck pain 
with mild degenerative changes and bilateral foraminal 
stenosis, C4-C5, residual of shell fragment wound to neck.  
In pertinent part, it is contended that the Veteran's current 
scar and neck disability occurred simultaneously with the 
shell fragment wounds of the left leg and foot noted during 
service.

Service treatment records reflect that the Veteran was 
injured in February 1968.  Diagnoses at that time were 
multiple fragment wounds, left leg and foot with soft tissue 
loss, left calf; open fracture, left fibula with tibula 
intact; and peroneal nerve contusion.  A subsequent physical 
examination in March 1968 reveals that the Veteran's neck 
showed no masses, tenderness, or scars.

A VA examination was conducted in August 2006.  The examiner 
reported that the Veteran had a scar in the midline of the 
neck that was 3 cm. by 0.25 cm. into muscle deep, and that 
the scar was nontender but adherent.  He further noted an 
impression including chronic neck pain with mild degenerative 
changes with bilateral foraminal stenosis, C4-C5, and 
retained tiny multilevel metallic foreign body and soft 
tissue calcified in the soft tissues posterior aspect.  
However, the VA examiner did not address whether it is more 
likely than not, at least as likely as not, or unlikely that 
of any scar of the neck or neck disability occurred during 
the Veteran's active service.  

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  

Although, the examiner also listed shrapnel wound on the 
cervical spine service connected by history, no opinion was 
provided regarding whether the Veteran's disabilities were as 
likely as not due injury in service.  Thus, it is unclear 
whether any scar, residual shell fragment wound to neck 
and/or chronic neck pain with mild degenerative changes with 
bilateral foraminal stenosis, C4-C5, is more likely than not, 
at least as likely as not, or unlikely related to the 
Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims folder should 
be returned to the August 2006 VA examiner 
who performed the examinations regarding 
the Veteran's scars and cervical spine.  
After a thorough review of the claims 
folder, the examiner is requested to 
render the following opinions: (1) Is it 
at least as likely as not (50 percent 
probability or greater) that any current 
scar of the neck is related to the 
Veteran's period of service; (2) Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
neck pain with mild degenerative changes 
with bilateral foraminal stenosis, C4-C5, 
is related to the Veteran's period of 
service.  The examiner is to set forth all 
findings and conclusions in a clear, 
comprehensive and legible manner.  The 
examiner should provide rationales for 
these opinions.  If the August 2006 VA 
examiner is not available, schedule the 
Veteran for appropriate VA examination(s) 
with another examiner(s) being requested 
to answer the above questions.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s), and the 
report must be annotated in this regard.  

The examiner(s) must state the medical 
basis for any opinion expressed.  In 
rendering the requested opinions, the 
examiner(s) should specifically consider 
and discuss all evidence, including the 
service treatment records and past VA 
examinations and treatment records.  If an 
opinion cannot be reached without resort 
to speculation, then the examiner(s) must 
so state and explain why he or she cannot 
reach an opinion without speculation.

2.  After completing any additional 
notification and/or development deemed 
warranted, readjudicate the claims on 
appeal in light of all pertinent evidence.  
If any benefit sought on appeal remains 
denied, the AOJ must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


